PER CURIAM:
Upon stipulation of the parties to the effect that a flagman, employee of the respondent, directed the claimant to drive her automobile around a repair site and between an asphalt truck and a barricade; that claimant objected, contending that the gap was too small to accommodate her vehicle; that the flagman, over her objections, negligently caused her to proceed; that the claimant’s car then came into contact with the barricade, damaging the vehicle; and that the amount of $82.40 represents full and fair compensation to the claimant for the damages, an award in that amount should be, and is hereby, made.
Award of $82.40.